EXHIBIT 10.48

XERIUM TECHNOLOGIES, INC.

2010 PERFORMANCE-BASED RESTRICTED STOCK UNITS

AGREEMENT

Dated as of January 1, 2010

In recognition of the important contributions that Stephen R. Light (the
“Employee”) can make to the success of Xerium Technologies, Inc. (the
“Company”), pursuant to the Xerium Technologies, Inc. 2005 Equity Incentive Plan
(the “Plan”), the Company hereby grants to the Employee the Restricted Stock
Units Award described below.

 

1. The Restricted Stock Units Award. The Company hereby grants to the Employee
500,000 Units, subject to the terms and conditions of this Agreement and the
Plan. An Award shall be paid hereunder only to the extent provided in this
Agreement. The Employee’s rights to the Units are subject to the restrictions
described in this Agreement and the Plan in addition to such other restrictions,
if any, as may be imposed by law.

 

2. Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in the Agreement are used as defined in
the Plan, including without limitation the following terms: “Affiliate”;
“Committee”; and “Covered Transaction”.

 

  (a) “Adjusted Fair Market Value” means, for a particular Determination Date,
the average Fair Market Value over the twenty consecutive trading day period
that produces the highest average during the period beginning on the first day
of the last full fiscal quarter prior to the Determination Date and ending on
the Determination Date, plus the sum of all dividends paid per share of Common
Stock from the Grant Date until the Determination Date.

 

  (b) “Adjusted Transaction Price” means the sum of (i) the transaction price
per share of Common Stock in a Change of Control transaction or if such
transaction price is not readily discernable due to the nature of the Change of
Control, the Fair Market Value of a share of Common Stock on the day of the
Change of Control, in each case as determined by the Committee and (ii) the sum
of all dividends paid per share of Common Stock from the Grant Date until the
occurrence of the Change of Control.

 

  (c) “Agreement” means this Shareholder Return Based Restricted Stock Units
Agreement granted by the Company and agreed to by the Employee.

 

  (d) “Award” means the grant of Units in accordance with this Agreement.



--------------------------------------------------------------------------------

  (e) “Cause” shall mean (i) the Employee’s conviction of or plea of nolo
contendere to a felony or other crime involving moral turpitude; (ii) the
Employee’s fraud, theft or embezzlement committed with respect to the Company or
its Affiliates; (iii) the Employee’s acts or failures to act that cause
demonstrable harm to the Company or any of its Affiliates; or (iv) the
Employee’s willful and continued failure to perform his or her material duties
to the Company and its Affiliates.

 

  (f) “Change of Control” means any of the following which takes place after the
date hereof: (i) any Person or “group,” within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”), other than the
Company or any of its subsidiaries or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or one of its
subsidiaries or any Apax Party becomes a beneficial owner, directly or
indirectly, in one or a series of transactions, of securities representing fifty
percent (50%) or more of the total number of votes that may be cast for the
election of directors of the Company; (ii) any merger or consolidation involving
the Company or any sale or other disposition of all or substantially all of the
assets of the Company, or any combination of the foregoing, occurs and the
beneficial owners of the Company’s voting securities outstanding immediately
prior to such consolidation, merger, sale or other disposition do not,
immediately following the consummation of such consolidation, merger, sale or
other disposition, hold beneficial ownership, directly or indirectly, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for election of directors of the surviving or resulting
corporation in the case of any merger or consolidation or of the acquiring
Person or Persons in the case of any sale or other disposition; (iii) within
twelve (12) months after a tender offer or exchange offer for voting securities
of the Company (other than by the Company or any of its Subsidiaries),
individuals who are Continuing Directors shall cease to constitute a majority of
the Board; or (iv) any other Covered Transaction designated by the Committee to
constitute a Change of Control; provided, however, that the debt restructuring
anticipated to be completed in 2010 shall not constitute a “Change of Control”
for purposes of this Agreement. For the purpose of this definition, (i) the term
“beneficial owner” (and correlative terms, including “beneficial ownership”)
shall have the meaning set forth in Rule 13d-3 under the Act, (ii) “Apax Party”
means Apax WW Nominees Ltd., Apax-Xerium APIA LP, Apax Europe IV GP and their
respective affiliates and (iii) “Continuing Director” means each individual who
was a director of the Company immediately prior to the event in question and
each individual whose election as a director by the Board of Directors of the
Company or whose nomination for election by the stockholders of the Company was
approved by a vote of two-thirds of the directors then still in office who were
directors immediately prior to such event or whose election or nomination was
previously so approved.

 

  (g) “Common Stock” means common stock of the Company, $0.01 par value.

 

  (h) “Company Group” means the Company together with its Affiliates.

 

2



--------------------------------------------------------------------------------

  (i) “Determination Date” means each of January 2, 2011, January 2, 2012 and
January 2, 2013, respectively.

 

  (j) “Disability” means that the Employee is unable to perform the functions of
his or her position on account of total and permanent disability, as determined
by the Committee in its discretion.

 

  (k) “Earned” means that portion of an Award that has become Earned through
satisfaction of the applicable Price Target for a Determination Date, as
described in Section 3, or that has become Earned in connection with a Change of
Control as described in Section 6.

 

  (l) “Fair Market Value” means, on the applicable date, or if the applicable
date is not a date on which the NYSE is open the next preceding date on which
the NYSE was open, the last sale price with respect to such Common Stock
reported on the NYSE or, if on any such date such Common Stock is not quoted by
NYSE, the average of the closing bid and asked prices with respect to such
Common Stock, as furnished by a professional market maker making a market in
such Common Stock selected by the Committee in good faith; or, if no such market
maker is available, the fair market value of such Common Stock as of such day as
determined in good faith by the Committee.

 

  (m) “Good Reason Termination” shall mean a termination of employment by the
Employee with “Good Reason”, as such term is defined in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof), where the Employee provides notice of the Good Reason event within 90
days of its occurrence and provides the Company at least 30 days to cure such
matter.

 

  (n) “Grant Date” means January 1, 2010.

 

  (o) “NYSE” means the New York Stock Exchange.

 

  (p) “Payment Date” means, as to Earned and Vested Units, the earliest of
(1) any date the Company determines that is within 30 days of the date on which
the Units become Vested; or (2) immediately preceding a Change of Control
transaction (with respect to Units that become Vested in connection with the
Change of Control).

 

  (q) “Price Target” means, in the case of a Determination Date, the price
target for such Determination Date as established by the Committee on or prior
to the Grant Date.

 

  (r) “Retirement” means the date on which the Employee retires, with the
consent of the Committee in its sole discretion, at or after attainment of age
55, provided that the Employee has completed 5 continuous years of service with
the Company Group.

 

3



--------------------------------------------------------------------------------

  (s) “Transaction Percentage” shall mean (x) the sum of (i) the product of
33.3% and a fraction, the numerator of which is the number of months (rounded
down to the nearest whole number) occurring since the most recently occurring
Determination Date prior to the Change of Control or if no Determination Date
has occurred, the Grant Date, and the denominator of which is 12 and (ii) 0% if
the Change of Control occurs prior to the first Determination Date, 33.3% if the
Change of Control occurs between the first and second Determination Dates, or
66.7% if the Change of Control occurs between the second and third Determination
Dates minus (y) any percentage of the Award Earned prior to the occurrence of
the Change of Control and the application of Section 6.

 

  (t) “Transaction Target Price” shall equal the sum of (x) the Price Target for
the most recently occurring Determination Date prior to the Change of Control,
or if no Determination Date has occurred the Fair Market Value of one share of
Common Stock on the Grant Date and (y) the product of (i) the Price Target for
the Determination Date next scheduled to occur minus the amount determined
pursuant to clause (x) of this definition and (ii) a fraction, the numerator of
which is the number of days occurring since the most recently occurring
Determination Date prior to the Change of Control or if no Determination Date
has occurred, the Grant Date, and the denominator of which is 365.

 

  (u) “Unit” means a notional unit which is equivalent to a single share of
Common Stock on the Grant Date, subject to Section 8(a).

 

  (v) “Vested” means that portion of the Award to which the Employee has a
nonforfeitable right.

 

  (w) “Vesting Date” means January 2, 2013, provided that the Employee has been
continually employed with the Company Group from the Grant Date through such
date.

 

3. Earned Award.

 

  (a) A portion of the Award shall be Earned on each Determination Date in
accordance with the schedule set forth below if the Adjusted Fair Market Value
(determined in accordance with Section 2(a)) for such Determination Date equals
or exceeds the Price Target for such Determination Date:

 

Determination Date

       

Percentage of Units Earned on Determination Date

If Adjusted Fair Market Value Equals or

Exceeds Price Target

January 2, 2011       33.3% January 2, 2012       66.7% (minus any percentage
already Earned) January 2, 2013       100% of those not previously Earned

 

4



--------------------------------------------------------------------------------

  (b) In the event that the Price Target for a Determination Date is not
satisfied, but the Price Target for a subsequent Determination Date is
satisfied, that portion of the Award that previously was not Earned shall become
Earned. By way of example, (i) in the event that the Adjusted Fair Market Value
for the first Determination Date does not equal or exceed the Price Target for
the first Determination Date, but at the second Determination Date, the Adjusted
Fair Market equals or exceeds the Price Target for the second Determination
Date, then 66.7% of the Award will be Earned; and (ii) in the event that the
Price Target for the first Determination Date is not satisfied and at the second
Determination Date the Adjusted Fair Market equals or exceeds the Price Target
for the first Determination Date but is less than the Price Target for the
second Determination Date, then none of the Award will be Earned at the second
Determination Date.

 

  (c) Once Earned pursuant to this Section 3 above, an Award shall remain Earned
notwithstanding that the Adjusted Fair Market Value of the Common Stock
subsequently decreases at any future Determination Date.

 

4. Vesting.

Subject to the terms and conditions of this Agreement and the Plan, including
without limitation Sections 6 and 7 below, (a) this Award or any portion thereof
that is Earned shall become Vested upon the Vesting Date, (b) to the extent
that, on the Vesting Date, all or any portion of an Award is not Earned, such
Award or the portion thereof that is not then Earned shall not become Vested and
shall be forfeited automatically and (c) no Award or any portion thereof shall
Vest on the Vesting Date unless the Employee is then, and since the Grant Date
has continuously been, employed by a member of the Company Group.

 

5. Payment of Award.

On the Payment Date, the Company shall issue to the Employee that number of
shares of Common Stock as equals that number of Units which have been both
Earned and Vested.

 

6. Change of Control.

In the event of a Change of Control, except as otherwise provided in this
Section 6 below, that portion of the Award that is then Earned shall become
Vested and that portion of the Award that is not then Earned shall not be Vested
and shall be forfeited automatically unless the Committee determines, in its
sole discretion, to accelerate the vesting of all or any portion of the Award
that is not then Vested or otherwise adjust or continue the Award with respect
to the portion of the Award that is not then Vested.

 

5



--------------------------------------------------------------------------------

  (a) If, in connection with the occurrence of a Change of Control prior to the
Vesting Date, the Committee determines that the Adjusted Transaction Price
exceeds the Transaction Target Price, then a portion of the Award shall become
Earned and Vested upon the occurrence of the Change of Control equal to the
Transaction Percentage.

 

  (b) If, in connection with the occurrence of a Change of Control prior to the
Vesting Date, the Committee determines that the Adjusted Transaction Price
exceeds the Price Target for any subsequent Determination Date following the
date of the Change of Control, then the Employee will be deemed to have Earned
and become Vested in that percentage of the Award that would have been Earned as
though such subsequent Determination Date occurred immediately prior to the
Covered Transaction and the Adjusted Fair Market Value on such Determination
Date equals the Adjusted Transaction Price.

 

7. Termination of Employment.

 

  (a) Resignation or Termination by the Company. If the Employee ceases to be
employed by the Company Group prior to the Vesting Date as a result of
resignation, dismissal or any other reason, then this Award shall be forfeited
automatically; provided that in the event that the Employee’s employment
terminates prior to the Vesting Date on account of (1) the Employee’s death,
(2) Disability, (3) Retirement, (4) termination by the Company or a member of
the Company Group without Cause, or (5) a Good Reason Termination, then that
portion of the Award that is then Earned shall be Vested on the date of
termination and the remaining portion of the Award shall be forfeited
automatically.

 

  (b) Meaning of termination of employment. If the Company or a member of the
Company Group provides Employee a written notice of termination of employment
but the termination of employment is not effective for a period of more than
thirty (30) days due to applicable law or contractual arrangements between a
member of the Company Group and the Employee, for the purposes of this Award,
including without limitation Section 4 and Section 7(a) hereof, the Employee’s
employment shall be deem terminated and the Employee shall be deemed ceased to
be employed by the Company Group on the date that is thirty (30) days from the
date of such notice instead of the actual date of termination.

 

8. Miscellaneous.

 

  (a) Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award, including the Price
Targets, shall be equitably adjusted as determined by the Committee.

 

6



--------------------------------------------------------------------------------

  (b) No Voting Rights/Dividends. The Award shall not be interpreted to bestow
upon the Employee any equity interest or ownership in the Company or any
Affiliate prior to the Payment Date. The Employee is not entitled to vote any
Common Stock by reason of the granting of this Award (whether or not Earned) or
to receive or be credited with any dividends declared and payable on any Common
Stock underlying any Award (whether or not Earned) prior to any Payment Date.

 

  (c) No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.

 

  (d) Withholding. The Employee shall make provision satisfactory to the Company
for payment of, any taxes required by law to be withheld in respect of an Award,
no later than the Payment Date. The Company will, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind due to the
Employee. Such withheld amounts shall include shares retained from the Award
creating the tax obligation, valued at their Fair Market Value on the business
day most immediately preceding the date of retention.

 

  (e) Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or its Affiliates or limit the
right of Company or its Affiliates to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company or any of its Affiliates. Except to the extent required by applicable
law that cannot be waived, the loss of the Award shall not constitute an element
of damages in the event of termination of the Employee’s employment even if the
termination is determined to be in violation of an obligation of the Company or
its Affiliates to the Employee by contract or otherwise.

 

  (f) Unfunded Status. The obligations of the Company hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.

 

  (g) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.

 

7



--------------------------------------------------------------------------------

  (h) Governing Law. This Agreement and all actions arising in whole or in part
under or in connection herewith, will be governed by and construed in accordance
with the domestic substantive laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.

 

  (i) 409A. The Award shall be construed and administered consistent with the
intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.

 

  (j) Section 162(m). The Award shall be construed and administered consistent
with the intent that it qualify to the maximum extent possible as qualifying
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code and the regulations thereunder.

 

  (k) Amendment. This Agreement may be amended only by mutual written agreement
of the parties.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this Restricted Stock
Units Agreement as of the date first written above.

 

Xerium Technologies, Inc. By:  

/s/ John G. Raos

Name:   John G. Raos Title:   Chairman, Compensation Committee

Acknowledged and agreed:

 

EMPLOYEE By:  

/s/ Stephen R. Light            12/31/09

Name:   Stephen R. Light

 

9